DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/801517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The present application requires that the disposable lid has a straw holder body which is detachably attachable to the container, however such a configuration is not mentioned or shown in Application 62/801517. As such, the present Application is being treated as having a priority date associated with the filing date of the present Application (02/05/2020).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 19 are rejected as having scopes which are unclear.
Claim 2 states “The disposable lid of claim 1, wherein the container, the straw, and the container lid comprises at least one plastic material….” This is confusing because the preamble of the claim is drawn to “the disposable lid”, however the claim goes on to discuss limitations drawn to “the container” and “the straw” – neither of which are a part of the lid. This renders the scope of the claim unclear. For purposes of further examination, the claim is being interpreted as stating “The disposable lid of claim 1, wherein [[the container, the straw, and]] the container lid comprises at least one plastic material….”
Claim 19 states “A disposable lid for facilitating holding of a detachable straw, the disposable lid comprising… a straw detachably attachable to the container lid…” This is confusing because the claim appears to be drawn to “a disposable lid”, but then later has limitations drawn to “a straw”, which does not appear to be a part of the lid. This renders the scope of the claim unclear. The claim has been examined below as best the Examiner can understand.
Claim 4 states “The disposable lid of claim 1, wherein the straw holder body comprises an elongated body, wherein the elongated body is associated with a body diameter and a body length, wherein the tip holder end is configured to enter to the straw along the body length, wherein the straw is associated with a straw diameter, wherein the straw diameter is greater than the body diameter.” The above underlined limitation is confusing. The Examiner believes the claim intends to state something along the lines of “The disposable lid of claim 1, wherein the straw holder body comprises an elongated body, wherein the elongated body is associated with a body diameter and a body length, [[wherein the tip holder end is configured to enter to the straw along the body length,]] wherein the straw is associated with a straw diameter, wherein the straw diameter is greater than the body diameter; and wherein the tip holder end of the straw holder body is configured to enter to the first end of the straw. For purposes of further consideration, the claim is being interpreted as the Examiner believes the Applicant intended to write the claim. Further correction or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 states “The disposable lid of claim 4, wherein the straw is elastically deformable…” The preamble of the claim clearly states that the claimed invention is a “disposable lid”, but then includes limitations drawn to a straw, which is not a part of the disposable lid. As such, the claim fails to further limit the claimed invention of a disposable lid.
Claim 15 states “The disposable lid of claim 1, wherein the container comprises…” Again, the preamble of the claim clearly states that the claimed invention is a “disposable lid”. However, the claim goes on to include limitations drawn to a container, which is not a part of the disposable lid. As such, the claim fails to further limit the claimed invention of a disposable lid.
As claims 6 and 15 fail to further limit the claimed invention, the claims have not been examined further by having prior art applied below.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9, 10, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luo (US 2006/0006134). 
Regarding Claim 1

	Luo teaches a disposable lid (below – Fig. 7 and 8) for facilitating holding of a detachable straw (3), the disposable lid comprising: a container lid (1/2’) openably couplable with a container opening of a container (4), wherein the container is configured for storing at least one beverage, wherein the container lid comprises a base lid surface and a top lid surface, wherein the container lid is associated with a plurality of coupling states in relation to the container opening, wherein the container lid comprises a straw holder (2’) disposed on the container lid, wherein the straw holder is configured for detachably attaching a straw to the container lid, wherein the straw holder comprises a straw holder body (21’), wherein the straw holder body extends between a base holder end and a tip holder end (22’), wherein the base holder end is attached to the base lid surface, wherein the straw holder body is detachably attachable to a first end of the straw, wherein the straw facilitates drinking of the at least one beverage from the container (Paragraphs [0019] and [0022]).

    PNG
    media_image1.png
    699
    319
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    662
    371
    media_image2.png
    Greyscale

	
Luo does not specifically teach the straw holder is configured for detachably attaching the container lid to the container, or more specifically that the straw holder body is detachably attachable to the container.
However, it would appear obvious to one of ordinary skill in the art that the straw holder body (21’) shown in Fig. 8 above is more than capable of detachably attaching the container lid to the container via the tip holder end (22’). It would appear obvious that the tip holder end (22’) would be more than capable of being attached to the top of the container neck via the recess/opening (23) at the tip holder end. As such, the claim limitation that the straw holder is configured for detachably attaching the container lid to the container, or more specifically that the straw holder body is detachably attachable to the container does not provide patentable distinction over the prior art of record. 

Regarding Claim 2

	Luo teaches all the limitations of claim 1 as shown above. Luo does not teach the container lid comprises at least one plastic material, wherein the at least one plastic material is disposable. However, it would appear obvious to one of ordinary skill in the art that the container lid is more than capable of being made from at least one plastic material, wherein the at least one plastic material is disposable as disposable plastic container lids are exceptionally well known in the art. As such, the claim that the container lid comprises at least one plastic material, wherein the at least plastic material is disposable does not provide patentable distinction over the prior art of record. See MPEP 2144.03.

Regarding Claim 3

	Luo teaches all the limitations of claim 1 as shown above. Luo further teaches the straw holder body (21’) comprises a curved member (22’) forming a hook, wherein the hook is configured to latch on the first end of the straw for detachably attaching the straw to the container lid, as can be seen in the figures above.

Regarding Claim 9

	Luo teaches all the limitations of claim 1 as shown above. Luo further teaches the plurality of coupling states comprises an open state and at least one closed state, wherein the straw is configured to transition between an attached state and a removed state in relation to the straw holder body in the open state, as can be seen in the figures above.

Regarding Claim 10

	Luo teaches all the limitations of claim 1 as shown above. Luo further teaches the container lid may be inseparably attached to the straw holder, wherein the base lid surface of the container lid is inseparably attached to the base holder end of the straw holder body of the straw holder, as can be seen in Fig. 11 below (Paragraph [0023]).

    PNG
    media_image3.png
    582
    317
    media_image3.png
    Greyscale


Regarding Claim 13

	Luo teaches all the limitations of claim 1 as shown above. Luo further teaches the straw holder body (21’) comprises a curved member (22’) forming a hook, wherein the hook is capable of latching on a container rim of the container opening for detachably attaching the container lid to the container.

Regarding Claim 19

	Luo teaches a disposable lid for facilitating holding of a detachable straw, the disposable lid comprising: a container lid (1/2’) openably couplable with a container opening of a container (4), wherein the container is configured for storing at least one beverage, wherein the container lid comprises a base lid surface and a top lid surface, wherein the container lid is associated with a plurality of coupling states in relation to the container opening, wherein the container lid comprises a straw holder (2’) disposed on the container lid, wherein the straw holder comprises a straw holder body (21’), wherein the straw holder body extends between a base holder end and a tip holder end (22’), wherein the base holder end is attached to the base lid surface; and a straw (3) detachably attachable to the container lid, wherein the straw facilitates drinking of the at least one beverage from the container, wherein a first end of the straw is detachably attachable to the straw holder body, as can be seen in the figures above (Paragraphs [0019] and [0022]).
	Luo does not teach the straw holder is configured for detachably attaching the container lid to the container, or more specifically the straw holder body is detachably attachable to the container.
However, it would appear obvious to one of ordinary skill in the art that the straw holder body (21’) shown in Fig. 8 above is more than capable of detachably attaching the container lid to the container via the tip holder end (22’). It would appear obvious that the tip holder end (22’) would be more than capable of being attached to the top of the container neck via the recess/opening (23) at the tip holder end. As such, the claim limitation that the straw holder is configured for detachably attaching the container lid to the container, or more specifically that the straw holder body is detachably attachable to the container does not provide patentable distinction over the prior art of record.

Regarding Claim 20

	Luo teaches a disposable container for facilitating holding of a detachable straw, the disposable container comprising: a container (4) configured for storing at least one beverage, wherein the container comprises a container body and a container opening disposed on the container body; a straw (3) disposed in the container, wherein the straw facilitates drinking of the at least one beverage from the container; and a container lid (1/2’) comprising a base lid surface and a top lid surface, wherein the container lid is openably couplable with the container opening, wherein the container lid is associated with a plurality of coupling states in relation to the container opening, wherein the container lid comprises a straw holder (2’) disposed on the container lid, wherein the straw holder is configured for detachably attaching the straw to the container lid, wherein the straw holder comprises a straw holder body (21’), wherein the straw holder body extends between a base holder end and a tip holder end (22’), wherein the base holder end is attached to the base lid surface, wherein the straw holder body is detachably attachable to a first end of the straw (Paragraphs [0019] and [0022]).
	Luo does not teach the straw holder is configured for detachably attaching the container lid to the container, or more specifically the straw holder body is detachably attachable to the container.
However, it would appear obvious to one of ordinary skill in the art that the straw holder body (21’) shown in Fig. 8 above is more than capable of detachably attaching the container lid to the container via the tip holder end (22’). It would appear obvious that the tip holder end (22’) would be more than capable of being attached to the top of the container neck via the recess/opening (23) at the tip holder end. As such, the claim limitation that the straw holder is configured for detachably attaching the container lid to the container, or more specifically that the straw holder body is detachably attachable to the container does not provide patentable distinction over the prior art of record.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Closest prior art – Luo (cited above) – teaches a majority of the Applicant’s invention. Luo further teaches the straw holder body (21’) comprises an elongated body, wherein the elongated body is associated with a body diameter and a body length, and wherein the straw is associated with a straw diameter. However, Luo does not teach the straw diameter is greater than the body diameter; and wherein the tip holder end of the straw holder body is configured to enter to the first end of the straw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733